TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 26, 2022



                                       NO. 03-21-00037-CV


                                       Judd Kearl, Appellant

                                                   v.

                               Texas Racing Commission, Appellee




         APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on October 23, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal.